DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 states “fixing a second of the cable” which should be “fixing a second end of the cable”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 10-14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broadley et al. (US 20160302029 A1) in view of Ishida et al. (US 20090103762 A1) and Schermerhorn (US 2015/0289048 A1).

Regarding claim 1, Broadley discloses a headphone device (see figures 1, 2, and 6) comprising: 
a first earpiece (figures 1, 2, and 6, item 170) including a first antenna (612) at least partially disposed within the first earpiece (paragraph [0038]); 
a second earpiece (figures 1, 2, and 6, item 160) including a second antenna (608) at least partially disposed within the second earpiece (paragraph [0038]); 
a headbow (112, 114, 116, and 118) adjustably connecting the first earpiece and the second earpiece (paragraph [0028]), wherein the first earpiece and second earpiece are each extendable from the headbow (at least extendable from the opposite end of headbow via adjuster headband adjuster 116); and 
a cable assembly (190) comprising a cable and extending between the first earpiece and the second earpiece (see at least figures 1 and 5).
Broadley does not expressly disclose wherein the headbow comprises an inner cavity or the claimed cable assembly.
Ishida discloses a headbow (generically headband 2 of figures 1, 2, 6, and 7) adjustably connecting a first (figure 1, left 6) earpiece and the second (figure 1, right 6) earpiece (paragraphs [0062]-[0066]), wherein the first earpiece and second earpiece are each extendable from the headbow (see at least figures 6 and 7 and paragraphs [0062]-[0066]), and wherein the headbow comprises an inner cavity (inner cavity made up of 310 and 320, see figures 3, 6, and 7); and 
a cable assembly (330) comprising a cable and extending between the first earpiece and the second earpiece (paragraph [0057]), wherein the cable assembly is at least partially formed from an elastic material (at least when wound, paragraph [0017], “the cord contained in the extension and contraction unit is spirally wound, thus having elasticity (spring properties)”), and wherein the cable assembly is positioned within the inner cavity of the headbow in a resting position (that of figure 6) such that the cable assembly is extendable within the inner cavity of the headbow from the resting position when one or both of the first and second earpieces are extended from the headbow (such as seen in figure 7).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to the inner cavity of the headbow and cable assembly of Ishida in the system of Broadley for the benefit of allowing the earpieces to extend from the headbow while protecting and hiding the cable assembly from view.  Therefore, it would have been obvious to combine Ishida with Broadley to obtain the invention as specified in claim 1.
Ishida does not expressly disclose wherein the elasticity of the cable assembly is from elastomeric material. 
Schermerhorn discloses a headband with extendable cable assembly (figure 6.2, at least 120, 190, 192, and 194, see figures 6.2 and 8, paragraphs [0075] to [0077], “herein that strip 190 may be formed in any configuration capable of integration with to any swim cap or head band”), wherein the cable assembly at least partially formed from an elastomeric material (rubber is a type of elastomeric material, paragraphs [0029] and [0076]). 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the elastomeric material of Schermerhorn in the system of cable assembly of Ishida for the benefit of providing an elastic cable assembly with shorter cable length and a more reliable structure.  Therefore, it would have been obvious to combine Schermerhorn with Ishida to obtain the invention as specified in claim 1.


Regarding claim 2, Broadley discloses wherein the first earpiece comprises a wireless receiver (616) disposed within the first earpiece, and wherein the second antenna is communicatively coupled to the wireless receiver via the cable assembly (190, see figure 6, paragraph [0038]).

Regarding claim 3, although both Broadley and Ishida are silent to the diameter of the cable assembly, it would have been obvious to the designer that it may be as large or as small as they desire at their preference.  At the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the cable has an outer diameter that is greater than 4.0mm for the benefit of allowing many signal lines in the cable assembly, while having a sturdy, readily available form factor.  

Regarding claim 4, Schermerhorn discloses wherein the cable is in a sinusoidal pattern having a series of peaks and valleys when the cable assembly is in the resting position (see figure 6.2, also see figures 1, 2, 5, 6.1 and 8,  paragraph [0077], “wires 120 are in a serpentine disposition”).

Regarding claim 6, Schermerhorn discloses wherein the cable comprises a cable jacket (outer non-conductive sheath of 120), and wherein the cable assembly comprises an elastomeric band (190) coupled to the cable jacket at a plurality of connection points between the series of peaks and valleys (paragraph [0077], since it may be embedded in, connection points all along wire).

Regarding claim 7, Schermerhorn discloses wherein the cable comprises a cable jacket (outer non-conductive sheath of 120), and wherein the cable assembly comprises a first elastomeric band (192) coupled to the cable jacket at a plurality of peaks in the series of peaks, and a second elastomeric band (194) coupled to the cable jacket at a plurality of valleys in the series of valleys (paragraph [0077], since it may be embedded in, connection points all along wire).

Regarding claim 8, Schermerhorn discloses wherein the cable comprises a cable jacket (outer non-conductive sheath of 120), and wherein the cable assembly comprises an elastomeric strip (190) having a width (figure 6.2, dimension perpendicular to 120) that encompasses the series of peaks and the series of valleys (see figure 6.2), and wherein the elastomeric strip is coupled to the cable jacket at a plurality of points along the sinusoidal pattern (paragraph [0077], since it may be embedded in, connection points all along wire).

Regarding claim 10, Broadley discloses wherein the headbow comprises a center rib (304 of figure 5) positioned within the inner cavity, wherein the center rib that fixes an approximate midpoint of the cable assembly at a midpoint of the headbow (paragraphs [0031] and [0035]).

Regarding claim 11, Ishida discloses wherein the first earpiece is extendable from the headbow via a first shaft (310) that is slidable within the inner cavity (see figures 6 and 7) and wherein the second earpiece is extendable from the headbow via a second shaft that is slidable within the inner cavity (both earpieces mounted the same, paragraph [0055]).

Regarding claim 12, Ishida discloses wherein a first end of the cable assembly is fixed within the first shaft (at 313, see figures 6 and 7, paragraph [0064]), and wherein a second end of the cable assembly is fixed within the second shaft (both earpieces mounted the same, paragraph [0055]).

Claims 13, 14, and 19 are rejected in an analogous manner to claims 1, 2, and 10.
Claim 20 is rejected in an analogous manner to claims 11 and 12.


Allowable Subject Matter
Claims 5, 9, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654                                                                                                                                                                                            

/PAUL KIM/           Primary Examiner, Art Unit 2654